Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first  inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  at line 1, "a method" should be replaced by --A method--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a ":" at line 2 which renders the claim indefinite because it is hard to ascertain the mete and bound of the claim. 
Claim 18 recites at line 9 " the existing infrastructure of a utility company" in "determining a projected load for the existing infrastructure of a utility company" which renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Further, claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I-Claims 1-6 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 11, 14, 16, 17, 19-22 and 24  of U.S. Patent No. 10191096 (hereinafter "'096). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims fall within the scope of the claimed invention of 096.
	Regarding claim 1, 096 discloses a method of electronically detecting and disaggregating a consumption signal associated with the charging of an electric vehicle from a whole-house profile, comprising (claim 1, lines 1-3): identifying by an electronic processor potential interval candidates of electric vehicle charging (claim 1, lines 4 and 5);
 determining by the electronic processor intervals associated with the charging of an electric vehicle, based at least in part on evaluating each potential interval candidate against factors including amplitude, duration, and time-of-day (claim 1, lines 7-10; claim 15); 
 	Claim 1 (also see 096: claim 20).
	Claim 2 (096: claim 21).
	Claim 3 (096: claim 22). 
	Claim 4 (096: claim 24).
	Claim 5 (096: claim 20). 
	Claim 6 (096: claim 20). 
	Claim 13 (096: claims 1 and also 14).
	Claim 14 (096: claim 3).
	Claim 15 (096: claim 4).
	Claim 16 (claim 5).
	Claim 17 (claim 11).
	Claim 17 (claim 16, 17, and 19).
II-Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 096 in view of Walter-Robinson (USPAP. 2017/0057650).
Regarding claim 8, 096 does not expliclity disclose "determining a power rating of a charger used to charge the electric vehicle". 
Walter-Robinson teaches "determining a power rating of a charger used to charge the electric vehicle" (Par. 62).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 096's invention using Walter-Robinson's invention to arrive at the 
III-Claims 7, 9, 11, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of U.S. Patent No. 096 in view of Emadi et al. (Hereinafter "Emadi")(USPAP. 20140129040).
Regarding claim 7, 096 does not disclose wherein the identifying of potential interval candidates of electric vehicle charging is based at least in part on a daily or weekly energy usage spike. 
Emadi teaches wherein the identifying of potential interval candidates of electric vehicle charging is based at least in part on a daily or weekly energy usage spike (Pars. 82, 90).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 096's invention using Emadi's invention to arrive at the claimed invention as specified in claim 7 to allow system users to adjust goals/optimization costs on the fly (Par. 82).
Regaridng claim 9, 096 does not disclose "determining an estimation of total electric vehicle battery capacity, current electric vehicle battery capacity, and/or electric vehicle battery efficiency".
Emadi teaches "determining an estimation of total electric vehicle battery capacity, current electric vehicle battery capacity, and/or electric vehicle battery efficiency" (Pars. 81-84).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 096's invention using Emadi's invention to arrive at the claimed invention as specified in claim 9 to control battery charging/discharging power (Par. 82).
Regarding claim 11, as best understood, 096 does not explicitly disclose determining, base at least in part upon the energy use patterns, charging duration, and/or charging times: commute distances, driving patterns and/or habits associated with the use of the electric vehicle.
Emadi teaches  "determining, base at least in part upon the energy use patterns, charging duration, and/or charging times: commute distances, driving patterns and/or habits associated with the use of the electric vehicle (Pars. 43, 66, and 67).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 096's invention using Emadi's invention to predict the electricity demand of the microgrid (Par. 66).

Regarding claim 12, 096 does not explicitly disclose "detecting an anomaly in the charging of the electric vehicle and notifying a user."
Emadi teaches "detecting an anomaly in the charging of the electric vehicle and notifying a user (Pars. 43, 66, 67, 79). 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 096's invention using Emadi's invention to arrive at the claimed invention as specified in claim 12 to better optimize the workings of the system in-line with the user specified priorities (Par. 68).
Regarding claim 18, 096 discloses a method of electronically detecting and disaggregating consumption signals associated with charging electric vehicles, comprising (claim 11, lines 1-3):  identifying potential interval candidates of electric vehicle charging (claim 11, lines 4-6); 

However, 096 does not explicitly disclose "Page 25 of 27U.S. Non-Provisional Utility Patent Application28 January 2019Attorney Docket No. ES. 62.02. USCustomer No. 94551determining energy load associated with charging of electric vehicles in a specified geographic area or energy grid section;
 and determining a projected load for the existing infrastructure of a utility company."
Emadi teaches ""Page 25 of 27U.S. Non-Provisional Utility Patent Application28 January 2019Attorney Docket No. ES. 62.02. USCustomer No. 94551determining energy load associated with charging of electric vehicles in a specified geographic area or energy grid section (Pars. 42, 43, 59);
 and determining a projected load for the existing infrastructure of a utility company (Pars. 19, 21, 65-68)."

It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 096's invention using Emadi's invention to arrive at the claimed invention as specified in claim 18 to make optimal decisions with respect to the operation of the micro-grid (Par. 67).

IV-Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of U.S. Patent No. 096 in view of Abramson et al. (Hereinafter "Abramson")(USPAP.2017/0279957).
	Regarding claim 10, 096 does not expliclitly disclose "determining a make and model of the electric vehicle based at least in part on the energy usage pattern."
	Abramson teaches "determining a make and model of the electric vehicle based at least in part on the energy usage pattern (Pars. 720)."

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (hereinafter "Gupta")(USPAP. 2013/0110621).

Regarding claim 1 and similar claim 13, Gupta discloses a method of electronically detecting and disaggregating a consumption signal associated with the charging of an electric vehicle from a whole-house profile, comprising: 
identifying by an electronic processor potential interval candidates of electric vehicle charging (Pars. 99, 100, 106-120; Note that Gupta discloses at Par. 119 that the process can be used to identify other appliances other that the refrigerator and at Par. 120 that other loads--such as the draw required to charge electric vehicles (EV), distributed generation techniques (solar, wind, etc.), and distributed storage (for example, large and high density batteries). Such concepts can also be applied to smaller loads such as consumer electronics (e.g., televisions, DVD players, etc.), lighting, and phantom loads);

accounting by the electronic processor for feedback of any incorrectly detected signals (Pars. 137-150: Obtaining User Feedback to Validate and Improve NIALM Results). 
Regarding claim 2, Gupta discloses determining certain household appliances within the home and disaggregating energy usage associated with such certain household appliances; and wherein the step of determining intervals associated with the charging of an electric vehicle further comprises eliminating from potential interval candidates any candidate who have profiles associated with certain household appliances (Pars. 112-120 and 124).
Regarding claim 3, Gupta discloses wherein certain household appliances within the home are determined based upon non-intrusive load monitoring (Pars. 2, 75, 86, 89, and 131). 
Regarding claim 4, Gupta discloses wherein the certain household appliances may be selected from the group consisting of: refrigerator, pool pump, sump pump, and heating, ventilation, and air- conditioning (HVAC) unit (Pars. 119, 126, 135, 144, 148; 153).
Regarding claim 5, Gupta discloses wherein the identifying of potential interval candidates of electric vehicle charging is based at least in part on the shape of the energy usage pattern (Figs. 3, 5, 9, 10).
Regarding claim 6, Gupta discloses wherein the shape of the energy usage pattern comprises a box, triangle, quadrilateral, or hump ((Figs. 3, 5, 9, 10).
Regarding claim 7, Gupta discloses wherein the identifying of potential interval candidates of electric vehicle charging is based at least in part on a daily or weekly energy usage spike. 

Regarding claim 14, Gupta discloses wherein identifying potential interval candidates further comprises using optimization techniques selected from the group consisting of: dynamic programming, alpha-beta pruning, Bayesian/probabilistic algorithms, and branch-and-bound algorithms (Pars. 145-149).
Regarding claim 15, Gupta discloses wherein the evaluation of each potential interval candidate comprises fitting each potential interval candidate shape with one or more parametric Pars. 73, 74, 106-120).
Regarding claim 17, Gupta discloses a method of electronically detecting and disaggregating a consumption signal associated with the charging of an electric vehicle from a whole-house profile, comprising:
 identifying by an electronic processor, potential interval candidates of electric vehicle charging using sliding windows of various sizes and optimization techniques including dynamic programming, alpha-beta pruning, Bayesian/probabilistic models, and/or branch-and- bound algorithms (Pars. 48-50; Pars. 99, 100, 106-120. Examiner notes that Gupta discloses at Par. 119 that the process can be used to identify other appliances other that the refrigerator and at Par. 120 that other loads--such as the draw required to charge electric vehicles (EV), distributed generation techniques (solar, wind, etc.), and distributed storage (for example, large and high density batteries). Such concepts can also be applied to smaller loads such as consumer electronics (e.g., televisions, DVD players, etc.), lighting, and phantom loads; hence meets the identifying potential intervals candidates of electric vehicle);;

 and accounting by the electronic processor for feedback of any incorrectly detected signals (Pars. 137-150: Obtaining User Feedback to Validate and Improve NIALM Results).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


I-Claims 7, 9, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Emadi et al. (Hereinafter "Emadi")(USPAP. 20140129040).

 Regarding claim 7, Gupta does not disclose wherein the identifying of potential interval candidates of electric vehicle charging is based at least in part on a daily or weekly energy usage spike. 
Emadi teaches wherein the identifying of potential interval candidates of electric vehicle charging is based at least in part on a daily or weekly energy usage spike (Pars. 82, 90).

Regaridng claim 9, Gupta does not explicitly disclose "determining an estimation of total electric vehicle battery capacity, current electric vehicle battery capacity, and/or electric vehicle battery efficiency".
Emadi teaches "determining an estimation of total electric vehicle battery capacity, current electric vehicle battery capacity, and/or electric vehicle battery efficiency" (Pars. 81-84).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Gupta's invention using Emadi's invention to arrive at the claimed invention as specified in claim 9 to control battery charging/discharging power (Par. 82).
Regarding claim 11, as best understood, Gupta does not explicitly disclose determining, base at least in part upon the energy use patterns, charging duration, and/or charging times: commute distances, driving patterns and/or habits associated with the use of the electric vehicle.
Emadi teaches  "determining, base at least in part upon the energy use patterns, charging duration, and/or charging times: commute distances, driving patterns and/or habits associated with the use of the electric vehicle (Pars. 43, 66, and 67).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Gupta's invention using Emadi's invention to arrive at the claimed invention as specified in claim 11 to predict the electricity demand of the microgrid (Par. 66).

Regarding claim 12, Gupta does not explicitly disclose "detecting an anomaly in the charging of the electric vehicle and notifying a user."
Emadi teaches "detecting an anomaly in the charging of the electric vehicle and notifying a user (Pars. 43, 66, 67, 79). 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Gupta's invention using Emadi's invention to arrive at the claimed invention as specified in claim 12 to better optimize the workings of the system in-line with the user specified priorities (Par. 68).
Regarding claim 18, Gupta discloses a method of electronically detecting and disaggregating consumption signals associated with charging electric vehicles, comprising:  identifying potential interval candidates of electric vehicle charging (Pars. 99, 100, 106-120; Note that Gupta discloses at Par. 119 that the process can be used to identify other appliances other that the refrigerator and at Par. 120 that other loads--such as the draw required to charge electric vehicles (EV), distributed generation techniques (solar, wind, etc.), and distributed storage (for example, large and high density batteries). Such concepts can also be applied to smaller loads such as consumer electronics (e.g., televisions, DVD players, etc.), lighting, and phantom loads); 
determining intervals associated with the charging of an electric vehicle, based at least in part on evaluating each potential interval candidate by fitting each potential interval candidate shape with one or more parametric models (Pars. 73, 74, 106-120);
"Page 25 of 27U.S. Non-Provisional Utility Patent Application28 January 2019Attorney Docket No. ES. 62.02. USCustomer No. 94551determining energy load associated with charging of electric vehicles in a specified geographic area or energy grid section (Pars. 42, 66, and 67);


However, Gupta does not explicitly disclose "determining a projected load for the existing infrastructure of a utility company."
Emadi teaches determining a projected load for the existing infrastructure of a utility company (Pars. 19, 21, 65-68)."

It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Gupta's invention using Emadi's invention to arrive at the claimed invention as specified in claim 18 to make optimal decisions with respect to the operation of the micro-grid (Emadi's Par. 67).
II- Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Walter-Robinson (USPAP. 2017/0057650).
Regarding claim 8, Gupta does not expliclity disclose "determining a power rating of a charger used to charge the electric vehicle". 
Walter-Robinson teaches "determining a power rating of a charger used to charge the electric vehicle" (Par. 62).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Gupta's invention using Walter-Robinson's invention to arrive at the claimed invention specified in claim 8 to determine that the correct DC output is supplied to the energy cell when recharging is initiated (Walter-Robinson: Par. 62).

III- Claim 10 is rejected under 35 USC 103 as being patentable over Gupta and Abramson et al. (Hereinafter "Abramson")(USPAP.2017/0279957).

	Abramson teaches "determining a make and model of the electric vehicle based at least in part on the energy usage pattern (Pars. 720)."
	It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Gupta's invention using Abramson's invention to arrive at the claimed invention as specified in claim 10 to determine the in-vehicle location of the device (Par. 720).
IV- Claim 16 is rejected under 35 USC 103 as being patentable over Gupta and Kuhns et al. (hereinafter "Kuhns")(USPAP. 20150377935).
	Regarding claim 16, Gupta does not explicitly disclose "determining goodness-of-fit of each parametric model to determine if each potential interval candidate represents the charging of an electric vehicle."
	Kuhns teaches "determining goodness-of-fit of each parametric model to determine if each potential interval candidate represents the charging of an electric vehicle" (Pars. 131, 135-140).
	It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Gupta''s invention using Kuhns' invention to arrive at the claimed invention as specified in claim 16 to confirm and select the best match with signatures in the library (Par. 131).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 23, 2021